DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 was filed after the mailing date of the application on June 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product comprising program code instructions.  According to MPEP 2106.03 I, claims directed to a computer program per se when claimed as a product are claims that are not directed to any of the statutory categories.  Thus, Claims 16-20 are not directed to any of the statutory categories.  The Examiner suggests amending Claim 16 so that it is directed to a memory comprising program code instructions.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1) and Kim (US 20210166360A1).
Tai teaches a method for converting an initial digital image into a converted digital image, the initial digital image comprising a set of pixels, the pixels being associated with respective colors, and the converted digital image being usable by a neural network (in step S302, picture conversion on the high-resolution sub-picture, to obtain a low-resolution sub-picture corresponding to the high-resolution sub-picture, [0082], generates a corresponding deep neural network model by using the low-resolution sub-picture acquired in step S302 as an input sample of the deep neural network framework and by using the high-resolution sub-picture as an output comparison sample of the deep neural network framework,  [0086], the deep neural network model herein is a machine learning model for quickly converting a corresponding low-resolution picture into a high-resolution picture, [0121]), the method comprising:  redimensioning the initial digital image to obtain an intermediate digital image, the redimensioning comprising reducing a number of pixels from the initial digital image to the intermediate digital image (S302) ([0082], performing a picture scaling-down operation on the high-resolution sub-picture acquired, reducing each high-resolution sub-picture to a quarter of original dimensions, [0083]); and after the redimensioning, modifying a format of the intermediate digital image to obtain the converted digital image, the modifying comprising increasing a resolution [0121].
	However, Tai does not teach after the redimensioning, modifying a format of one pixel of the pixels of the intermediate digital image to obtain the converted digital image, the modifying comprising increasing a number of bits used to represent a color of the one pixel.  However, Kim teaches modifying a format of one pixel of the pixels of the reduced detail digital image to obtain the converted digital image, the modifying comprising increasing a number of bits used to represent a color of the one pixel (convolutional neural network (CNN) based structure and its learning strategy for up-converting a single LDR image of 8 bits/pixel, gamma-corrected, in the BT.709 color container, to an HDR image of 10 bits/pixel through the perceptual quantization transfer function in the BT.2020 color container, [0006], using CNNs, where the network is trained to restore lost details, resulting HDR images restore local contrast and details, [0060]).  Since Tai teaches after the redimensioning, modifying a format of the intermediate digital image which is the reduced detail digital image to obtain the converted digital image, the modifying comprising increasing a resolution [0121], this teaching of increasing the number of bits used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai so that after the redimensioning, modifying a format of one pixel of the pixels of the intermediate digital image to obtain the converted digital image, the modifying comprising increasing a number of bits used to represent a color of the one pixel because Kim suggests that this allows user to enjoy videos closer to reality as seen by the naked eye [0002].
10.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1) and Kim (US 20210166360A1) in view of Grigor (US006023281A1).
11.	As per Claim 2, Tai and Kim are relied upon for the teachings as discussed above relative to Claim 1.
	However, Tai and Kim do not teach wherein:  the initial digital image is stored at a beginning of a zone of a memory; the redimensioning comprising passing through the zone of the memory and incrementing addresses of the zone of the memory; and the modifying comprises passing through the zone of the memory and decrementing the addresses of the zone of the memory.  However, Grigor teaches wherein:  the initial digital image is stored at a beginning of a zone of a memory (memory 101, which may be a video memory, address set 104, col. 5, lines 37-45; first address set 46 occupies the lower portion of memory, col. 3, lines 2-7); the first processing comprises passing through the zone of the memory and incrementing addresses of the zone of the memory; and the second processing comprising passing through the first address set 46 occupies the lower portion of memory and the mapping convention is such that incrementing physical locations with respect to the first processing element are mapped to incrementing addresses within the first address set 46, in other words, successive memory addresses for the first processing element count upwards from the smallest address value, while for the second processing element  they count downwards from the largest address value, col. 3, lines 2-7, 11-15).  Since Tai teaches that the first processing is redimensioning and the second processing is modifying, as discussed in the rejection for Claim 1, this teaching from Grigor can be implemented into the device of Tai so that the initial digital image is stored at a beginning of a zone of a memory; the redimensioning comprising passing through the zone of the memory and incrementing addresses of the zone of the memory; and the modifying comprises passing through the zone of the memory and decrementing the addresses of the zone of the memory.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai and Kim so that the initial digital image is stored at a beginning of a zone of a memory; the redimensioning comprising passing through the zone of the memory and incrementing addresses of the zone of the memory; and the modifying comprises passing through the zone of the memory and decrementing the addresses of the zone of the memory because Grigor suggests that this memory allocation technique reduces the amount of memory required (col. 1, lines 62-67; col. 3, lines 2-7, 11-15).
12.	As per Claim 3, Tai and Kim do not teach wherein:  the initial digital image is stored at an end of a zone of a memory; the redimensioning comprises passing through the zone of the memory and decrementing addresses of the zone of the memory; and the modifying comprises passing through the zone of the memory and incrementing the addresses of the zone of the memory 101, which may be a video memory, address set 106, col. 5, lines 37-45; second address set 48 occupies the upper portion of memory, col. 3, lines 7-11); the first processing comprises passing through the zone of the memory and decrementing addresses of the zone of the memory; and the second processing comprises passing through the zone of the memory and incrementing the addresses of the zone of the memory (second address set 48 occupies the upper portion of memory and the complementary mapping convention is such that incrementing physical locations with respect to the second processor are mapped to decrementing addresses within the second address set 48, in other words, successive memory addresses for the first processing element count upwards from the smallest address value, while for the second processing element they count downwards from the largest address value, col. 3, lines 7-15).  Since Tai teaches that the first processing is redimensioning and the second processing is modifying, as discussed in the rejection for Claim 1, this teaching from Grigor can be implemented into the device of Tai so that the initial digital image is stored at an end of a zone of a memory; the redimensioning comprises passing through the zone of the memory and decrementing addresses of the zone of the memory; and the modifying comprises passing through the zone of the memory and incrementing the addresses of the zone of the memory.  This would be obvious for the reasons given in the rejection for Claim 2.
13.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1) and Kim (US 20210166360A1) in view of Guetz (US006091777A).
14.	As per Claim 4, Tai and Kim are relied upon for the teachings as discussed above relative to Claim 1.
reduce the video data by low pass filtering and decimating to a window size of 160x120 pixels in YUV, 4:2:0 format, col. 11, lines 14-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai and Kim so that the redimensioning comprises decimating the pixels of the initial digital image as suggested by Guetz.  It is well-known in the art that decimating the pixels is needed in order to reduce the size of the image.
15.	As per Claim 5, Tai and Kim do not teach wherein:  the redimensioning comprises low-pass filtering the initial digital images, then decimating the pixels of the initial digital image.  However, Guetz teaches wherein:  the redimensioning comprises low-pass filtering the initial digital images, then decimating the pixels of the initial digital image (col. 11, lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai and Kim so that the redimensioning comprises low-pass filtering the initial digital images, then decimating the pixels of the initial digital image as suggested by Guetz.  It is well-known in the art that this is needed in order to avoid aliasing effects.
16.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), and Yu (US 20200311871A1).
17.	As per Claim 6, Claim 6 is similar in scope to Claim 1, except that Claim 6 is directed to an electronic chip configured to perform the method of Claim 1, the electronic chip comprising:  a memory comprising instructions; and a processing unit in communication with the memory, memory storing computer-readable instructions, the computer-readable instructions, when executed by the processor, causing the processor to perform the following operations, [0013]).
	However, Tai and Kim do not teach the electronic chip comprising the memory and the processing unit.  However, Yu teaches an electronic chip (chip system, [0030]) configured to convert an initial digital image into a converted digital image (reconstructs a high-resolution image from a low-resolution image, [0003]), the initial digital image comprising a set of pixels, the pixels being associated with respective colors (pixel value may be a RGB color value, [0053]), and the converted digital image being usable by a neural network (neural network, to convert an input signal in the neural unit into an output signal, [0048]), the electronic chip comprising:  a memory comprising instructions; and a processing unit in communication with the memory, wherein the processing unit executes the instructions to perform the method (chip system includes at least one processor, a memory, the at least one memory stores a program instruction, when the program instruction is executed by the processor, the method described is implemented, [0030]).  Thus, Claim 6 is rejected under the same rationale as Claim 1 along with these additional teachings from Tai and Yu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai and Kim so that the electronic chip comprising the memory and the processing unit as suggested by Yu.  It is well-known in the art that this results in a chip that is smaller, faster, and less expensive than circuits constructed of discrete electronic components.
.
19.	Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), and Yu (US 20200311871A1) in view of Grigor (US006023281A1).
Claims 7-8 are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.  Claims 17-18 are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
20.	Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), and Yu (US 20200311871A1) in view of Guetz (US006091777A).
Claims 9-10 are similar in scope to Claims 4-5 respectively, and therefore are rejected under the same rationale.  Claims 19-20 are similar in scope to Claims 4-5 respectively, and therefore are rejected under the same rationale.
21.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), Yu (US 20200311871A1), and Ogura (US 20210027102A1).
	Claim 11 is similar in scope to Claim 6, except that Claim 11 has the additional limitation of a device configured to acquire the initial digital image.  Tai, Kim, and Yu do not expressly teach a device configured to acquire the initial digital image.  However, Ogura teaches a system comprising:  a device configured to acquire an initial digital image; a neural network configured to use a converted digital image (conversion unit structured as a neural network, and structured to convert a first image acquired by a camera into a second image, [0017]).  Thus, Claim 11 is rejected under the same rationale as Claim 6 along with this additional teaching from Ogura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai, Kim, and Yu to include a device configured to acquire the initial digital image because Ogura suggests that it is well-known in the art for a neural network to process the output of a camera [0002].
22.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), Yu (US 20200311871A1), and Ogura (US 20210027102A1) in view of Grigor (US006023281A1).
Claims 12-13 are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
23.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 20200258197A1), Kim (US 20210166360A1), Yu (US 20200311871A1), and Ogura (US 20210027102A1) in view of Guetz (US006091777A).
24.	Claims 14-15 are similar in scope to Claims 4-5 respectively, and therefore are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611